Per Coriam.
All persons who aid and abet another in the commission of a misdemeanor are guilty as principals. The undisputed evidence in this case demands a finding that the defendant knew that the whisky was in the car which he was driving, and that he aided and abetted Right in transporting and in possessing it. As the verdict *375was demanded by the evidence, the alleged errors in the charge are immaterial. ,,
Decided November 16, 1927.
M. Price, W. D. Turner, for plaintiff in error.
Raymond Pierce, solicitor, contra.

Judgment affirmed. Broyles, O. J., and Bloodworth, J., coneur.

Luhe, J., dissents.